NUMBER 13-09-00476-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 

MICHAEL ALVAREZ,								Appellant,

v.


THE STATE OF TEXAS,						         Appellee.


On appeal from the 319th District Court 
of Nueces County, Texas.
 

MEMORANDUM OPINION

Before Justices Rodriguez, Benavides, and Vela 
Memorandum Opinion by Justice Rodriguez


	Appellant Michael Alvarez challenges his conviction for family violence assault, a
third-degree felony, for which he was sentenced to four years' imprisonment.  See Tex.
Penal Code Ann. § 22.01(a)(1), (b)(2)(A) (Vernon Supp. 2009).  By two issues, Alvarez
argues that the trial court erred in (1) allowing hearsay evidence, and (2) admitting prior
acts of misconduct.  We affirm.
I.  Background
	Alvarez was indicted as follows:
	[T]hat [Alvarez], on or about February 24, 2008, . . . did then and there
intentionally, knowingly or recklessly cause bodily injury to Alice Alvarez, a
member of the defendant's family or a member of the defendant's
household, . . . by placing her in fear of serious bodily injury and causing her
bodily injury and causing her bodily injury and pain [sic].

See id.  The indictment also alleged that Alvarez had been previously convicted of family
violence assault in June 2007.
	Alvarez pleaded not guilty to the charge, and the case was tried to a jury.  The jury
returned a verdict of guilty, and the trial court sentenced Alvarez to four years' incarceration
in the Institutional Division of the Texas Department of Criminal Justice.  This appeal
ensued.
II. Discussion	By two issues, Alvarez complains of the admission of hearsay and prior acts of
misconduct.  However, aside from the general assertion of his issues, we are unable to
discern the exact nature of Alvarez's arguments because, in his brief, he does not direct
the Court to the portions of the record that contain the alleged errors, if any, by the trial
court and provides no substantive legal analysis of his apparent complaints.  See Tex. R.
App. P. 38.1(i); Segundo v. State, 270 S.W.3d 79, 106 (Tex. Crim. App. 2008) (op. on
reh'g) (citing Alvarado v. State, 912 S.W.2d 199, 210 (Tex. Crim. App. 1995)) (other
citations omitted) (explaining that it is not a reviewing court's responsibility to wade through
the record in an attempt to verify an appellant's claims).  The substance of Alvarez's
argument is not apparent from his statement of facts.  And the argument portion of his brief
consists almost entirely of block quotes from cases without any attendant analysis that
would aid the Court in deciphering Alvarez's arguments.  See Busby v. State, 253 S.W.3d
661, 673 (Tex. Crim. App. 2008) (holding that a reviewing court has "no obligation to
construct and compose appellant's issues, facts, and arguments").  We therefore conclude
that Alvarez has inadequately briefed his issues on appeal and thus waived any review by
this Court.  See Garza v. State, 290 S.W.3d 489, 491 (Tex. App.-Corpus Christi 2009, pet.
ref'd).  Alvarez's issues are overruled.
III.  Conclusion
	The judgment of the trial court is affirmed.


								NELDA V. RODRIGUEZ
								Justice

Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed the 
5th day of August, 2010.